Citation Nr: 0702054	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-05 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina




THE ISSUE

Entitlement to an effective date prior to July 20, 2004, for 
the assignment of a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel







INTRODUCTION

The veteran served on active duty from October 1956 to March 
1960.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2004 rating decision by the RO.  



FINDING OF FACT

The veteran is not shown to have returned a completed 
application for a TDIU rating prior to July 31, 2004, more 
than one year after the appropriate form was provided to him 
in connection with an informal claim received in August 2001.  



CONCLUSION OF LAW

An effective date earlier than July 31, 2004, or the date of 
receipt of the veteran's formal claim for a TDIU rating, may 
not be applied.  38 U.S.C.A. §§ 5103, 5103A, 5107(b), 5110(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.400(o) (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an effective date prior to July 20, 2004, for a TDIU 
rating.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in March 2005 and March and July 2006, the 
RO informed the veteran that an effective date was generally 
based upon the date that his claim was received or when the 
evidence showed an increased level of disability.  

The RO generally notified the veteran of the following:  (1) 
the information and evidence not of record that was necessary 
to substantiate the veteran's claims; (2) the information and 
evidence that VA would seek to provide, such as records held 
by Federal agencies; (3) the information and evidence that 
the veteran needed to provide, such as employment records; 
records of his treatment by private health care providers; 
and/or information about continuous treatment or when the 
treatment began; and (4) the need to furnish VA any other 
information or evidence in the veteran's possession that 
pertained to his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
requested records which were not in possession of the Federal 
government.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, however, the notice with respect to the claim 
for an earlier effective date was not sent to the veteran 
until after the rating decision in August 2004.  
Nevertheless, any defect with respect to the timing of that 
notice was harmless.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in See 
Dingess and Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date.  In this case, the March 2006 letter, 
and a letter, dated in July 2006, specifically cited those 
considerations.  

During the pendency of the appeal, the veteran's 
representative, a private attorney, noted that he was 
retiring from the practice of law and would no longer 
represent the veteran.  

In November 2006, the Board informed the veteran of his 
options in choosing another representative.  He was further 
informed that, if the Board did not hear from him or his new 
representative within 30 days of the date of the letter, the 
Board would assume that he wished to represent himself.  To 
date, the veteran has not responded to the Board's letter.  

Further action is unnecessary in order to meet VA's statutory 
duty to assist the veteran in the development of his claim 
for an earlier effective date in this case.  See, e.g., 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands that 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  


II.  Facts and Analysis

In its August 2004 rating action, the RO granted the 
veteran's claim for a TDIU rating and assigned an effective 
date of July 20, 2004.  The veteran disagreed with that 
effective date, and this appeal ensued.  

Generally, the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110 (a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a)(West 2002); 38 C.F.R. § 3.151(a) (2006).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA 
from a claimant, his duly authorized representative, a Member 
of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  38 C.F.R. § 3.155(a) (2006).  

Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  Id.  

A careful review of the record discloses that, on August 31, 
2001, the RO received a statement from the veteran claiming 
an increased rating for his service-connected disability and 
stating that he had been unable to work since 1988.  

In August 2002, the RO increased the rating for the service-
connected ulcer disability from 40 percent to 60 percent.  
The RO also assigned a separate 10 percent rating for a 
residual gastrectomy scar.  These ratings were made effective 
on August 31, 2001.  

The veteran was notified of this rating action in a letter 
sent to him in September 2002.  In addition, VA sent an 
application for a TDIU rating to the veteran in connection 
with that letter.  He was notified at that time that he was 
to complete and return the application if he believed he 
qualified.  

However, the RO did not receive the veteran's application (VA 
Form 21-8940) until July 20, 2004.  As the veteran did not 
return a completed application within one year of the date 
that it was sent to him, an effective date earlier than the 
date of receipt of the formal claim may not be applied under 
the law.  

In that application, the veteran indicated that he last 
worked full time and became too disabled to work in 1987.  



ORDER

The claim for an effective date earlier than July 20, 2004 
for the assignment of a TDIU rating is denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


